If it be an authority only in the wife, none will deny that she may excert it notwithstanding the coverture, and if it is a condition annexed to the fee, the coverture does not disable her from performing it. The reason why an infant and a feme covert are disabled from making a feoffment is because the one has not the power and the other has not the discretion.Goldswell's case, or Brickvell's case. One devised lands in tail, remainder in fee, on condition that the tenant in tail should grant a rent; and it was adjudged that the remainderman should be charged with the rent, at the determination of the estate tail. 23 E., 3; 11 H., 7.